IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30494
                        Conference Calendar



ROBERT KARP, M.D.,

                                         Plaintiff-Appellant,


versus

TULANE UNIVERSITY, ET AL.,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 91-CV-120-S
                         - - - - - - - - - -
                          February 21, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     This appeal, filed by Robert Karp, M.D., is moot because

there is no longer a case or controversy between the parties.

Rocky v. King, 900 F.2d 864, 867 (5th Cir.1990).   Accordingly,

the appellees’ motion to dismiss the appeal is GRANTED and the

appeal is DISMISSED.   Howard v. King, 707 F.2d 215, 219- 20 (5th

Cir. 1983); 5th Cir. R. 42.2.   All motions filed by Karp are

DENIED.   We warn Karp that any additional frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30494
                              - 2 -



To avoid sanctions, Karp is further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.